Citation Nr: 0619309	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 2004, the Board reopened the claim for 
service connection for PTSD and remanded the issue to the RO 
for further development.  

FINDING OF FACT

On May 17, 2006, prior to the promulgation of a decision in 
the appeal, the appellant submitted a written request 
withdrawing from appellate consideration the issue of 
entitlement to service connection for PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to service 
connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

On May 17, 2006, the appellant submitted a written statement 
in which he expressed his desire to withdraw from appellate 
consideration his pending claim of entitlement to service 
connection for PTSD.

Inasmuch as the appellant has withdrawn the issue of 
entitlement to service connection for PTSD from further 
review on appeal, there remain no allegations of errors of 
fact or law for appellate consideration with respect to that 
issue.  Since the Board lacks jurisdiction to review that 
particular issue on appeal, the issue is accordingly 
dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is dismissed.



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


